Notice of Pre-AIA  or AIA  Status
 	The present application 15/769,427, filed on 4/19/2018 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Note: applicant filed multiple Abstracts, specification, claims on 11/18/2019.
Examiner considered, examined preliminary amendment to claims total five pages filed on 11/18/2019
 	This application is a 371 of PCT/CN2018/073321 filed on 01/19/2018
DETAILED ACTION
Claims 1-10, are pending in this application.
Examiner acknowledges applicant’s preliminary amendment filed on 11/18/2019
Drawings
The Drawings filed on 4/19/2018 are acceptable for examination purpose including drawing fig 1 filed on 11/18/2019.
Priority
Acknowledgment is made of applicant’s claim for CHINA foreign priority under  35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201711487497.4, filed on 12/29/2017.
Information Disclosure Statement

The information disclosure statement filed on 12/7/2019 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.
Claim Rejections - 35 USC § 112

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim 1-10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claims 1-10 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 1-5  limitation ”pre-calculation model”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “engine configured to” coupled “query engine”, “a dimensional 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Spec, [42-48], [0036-0038], Fig. 1-2   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 6-10  limitation ” modeling method for OLAP pre-calculation model”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “model” configured to coupled  with the functional language “reading”,”converting”,”querying”,”logging information”,”matching”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Spec, [42-48], [52-58], Fig. 1-2.   

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1-10 limitation “pre-calculation model” invokes 35 USC 112(f) or pre-AIA  35 USC 112 sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification (para 41-43) state the claimed function of pre-calculation model” is performed by “query”.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the pre-calculation”.  The use of the term “query” is not adequate structure for performing the “pre-calculation model” because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “query” refers to SQL statement(s) can be written in any number of ways in supporting hardware, software or a combination of the two.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which query structure or data structure perform(s) the claimed pre-calculation model.  Therefore, the claim is indefinite and is rejected under 35 USC 112(b) or pre-AIA  USC 112 second paragraph 
 	For more information, see MPEP § 2173, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.











(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7,10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 5, states indicated as “currently amended”, however, it is unclear what was amended from claim 5, examiner noted that claim 5  preamble appears as The “novel” OLAP……….while claims1-4,6 “novel” was deleted, for compact prosecution, examiner assumed and treated “novel” was deleted from the claim 5 in the present office action.
 	Appropriate correction required
Regarding claim 6, step S1,S2,S3…….S5  - recited reference S1,S2,S3…….S5  element(s) may be removed.
Regarding claim 7, recited step S4 element may be removed.
Regarding claim 10, in the preamble step S5 element may be removed
Appropriate correction required.



Claim Rejections – 35 USC § 101

 	35 USC 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of  matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 1,6, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se as they claim an OLAP pre-calculation model lacking physical hardware such as a machine, see MPEP 2106, subsection I.
Claims 2-5,7-10 are also rejected in the analysis of claim 1,6, and are rejected on that basis.
The claim 1,6 recites  OLAP “pre-calculation” model, a query engine, a SQL convert, and a dimension combination storage….the SQL convert is configured to convert an inputted SQL query statement……
The limitation of “pre-calculation” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component(s) such as by a processor.  That is, other than reciting “storage device”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor” language, “pre-calculation” model in the context of this claim limitation encompasses the user 

Step 2A Prong 2 Integration into a practical application
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – dimension combination storage device is configured to build the matching dimension combination.   The processor in both steps is recited at a high-level of generality (i.e, as a generic processor performing a generic computer function of matching dimension combination) such that it amounts no more than mere instructions to apply the exception using a generic computer component (the processor).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
 	
Step 2B significantly more
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both configured…..dimension combination….matching dimension combination……. steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims 1,6 is/are not patent eligible. 
Claim 2,7 including all limitations from claim 1,6 further recites “dimension combination………..if no diemnsiion combination matching…..” amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The depend claims 2,7 is/are not patent eligible. 
Claim 3,8, including all limitations from claim 1,6 further recites some dimension combinations………built on the basis of a MapRecuce computing………” this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea, and amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The depend claims 3,8 is/are not patent eligible. 
Claims 4,9, including all limitations from claim 1,6 further recites ”in the dimension combinations…..hierarchical topology, pre-calculation……….dimension combinations at a higher layer”,  this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The depend claims 4,9 is/are not patent eligible. 
Claim 5,10, including all limitations from claim 1,6 further recites “new dimension combination …..increment…..merge the new dimension combination…..matching dimension combination”,  this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The depend claims 4,9 is/are not patent eligible. 

	



Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability

Claims 1-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Han et al., (hereafter Han), US Pub. No. 2015/0310082 published Oct,2015 in view of Wayn et al., (hereafter Wayn), US Pub. No. 2010/0017395 published Jan,2010 

As to Claim 1,6, Han teaches a system which including “A OLAP pre-calculation model, comprising (Han teaches Hadoop OLAP system fig 1, element 100 – OLAP or online analytical processing is a type of software that allows users to use  and analyze data from multiple database system particularly group, aggregate and join data as such OLAP data may be pre-calculated , pre-aggregated in order to do fast analysis) 
 	a query engine (fig 1, element 140)
  	a SQL converter (0042 – Han teaches SQL query converted to a cube query, para 0061 – Han teaches Hadoop OLAP engine element 190 provides SQL interface, further Hadoop OLAP engine is driven by the metadata that will translate the SQL query into a cube store query as detailed in para 0061 last three lines, Han also teaches the query engine element 140 receives the SQL query and converts the query to a cube query in para 0065)  ; and 
 	“a dimension combination storage device” (Han: 0075, fig 4B – Han teaches cube lattice defining multiple cuboid particularly each dimension associated with cuboids and the supports dimension combinations , further it is noted that dimension is a structural attribute of a cube)
 	“wherein the query engine is configured to query for the dimension combination among a plurality of built dimension combinations in the dimension combination storage 
 	“wherein the query engine is further configured to log information on the corresponding dimension combination and send information on the  corresponding dimension combination to the dimension combination storage device, if no matching dimension combination exist” (0052,0054, line 1-4, 0076-0077,0079  - Han teaches Hadoop system tracks log data including OLTP data, further data cube provides multidimensional storage that including create, read, update and delete operations or CRUD operations, also Han defines combination of dimensions defining cuboids representing cube lattice as detailed in fig 4B, further SQL query may be used to access data  by checking from the particular matching cuboids, while cuboid and dimension not aligned and/or matched, to the specific query, it is referred as no matching dimension exists for that query); 
and
 	“wherein the dimension combination storage device is configured to build the matching dimension combination according to the correlation among the discrete dimension combinations and the information on the corresponding dimension combination,(0079-0081, fig 4D-4F – Han teaches building HBase query that generates cuboid, 2-D slice cuboid, 3-D slice cuboid from the query modules, and each cuboid id 
	It is however, noted that Han does not disclose “wherein the SQL converter is configured to convert an inputted SQL query statement into a corresponding dimension combination”; “form a new topological hierarchy structure with the matching dimension combination and the built dimension combinations hierarchically”.  On the other hand, Wayn disclosed “wherein the SQL converter is configured to convert an inputted SQL query statement into a corresponding dimension combination” (0006,0009, 0119, line 3-6, 0124, fig 1 – Wayn teaches inputting SQL statement  with respect to predefined rules, analyses SQL statement(s) converts into multidimensional entities such as dimensions, hierarchies, levels, members and measures forming hierarchical representation of the input query); “form a new topological hierarchy structure with the matching dimension combination and the built dimension combinations hierarchically” (fig 5, 0144-0145,0147,0155 – Wayn teaches rule based hierarchy analyzer with respect to MDX qury and performing OLAP  with result database, as such different rule sets are used for various modules to built diemsnion combination typically parent-child structure performing various query operations) 
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate transforming relational queries particularly SQL statements into multi-dimensional queries of Wayn into Hadoop OLAP system of Han et al., because both Han, Wayn teaches query engine supporting SQL (Han: fig 1; Wayn: fig 1-relational database engine), both supports OLAP  (Han:  fig 1; Wayb: fig 6 including MDX query) and both Han, Wayn  teaches SQL converter 

As to Claim 2,7,  the combination of Han,Wayn teaches wherein, the dimension combination storage device is further configured to query for a result directly from source data, if no dimension combination matching the SQL query statement exists” (Wayn : 0258-0263).

As to Claim 3,8 ,  the combination of Han,Wayn teaches
 	“wherein the dimension combination storage device comprises: a plurality of built dimension combinations” (Han: 0065-0066, 0075-0076) ,
 	“wherein some dimension combinations are dimension combinations that are built on the basis of a MapRecuce computing framework and have a hierarchical topology structure” (0077-0078, 0084-0085).  On the other hand, Wayn disclosed, 
while the other dimension combinations are dimension combinations that are discrete from each other and do not have a hierarchical topology structure” (fig 5, 0144-0145,0147,0155).
As to Claim 4,9 the combination of Han,Wayn teaches  “wherein, in the dimension combinations that have a hierarchical topology structure (Han: 0075-0076, 0106), pre-calculation results of dimension combinations at a lower layer are obtained through aggregation calculation of pre-calculation results of dimension combinations at a higher layer” (Han : fig 6A, 0067,0086-0089,0091, fig 6C – Han teaches aggregating calculations particularly  aggregated low cardinality dimensions 0091, and aggregate on high cardinality dimensions -0089).

As to Claim 5,10,  the combination of Han,Wayn teaches “wherein the dimension combination storage device is specifically configured to build a new dimension combination formed as a result of dimension or measurement increment according to the correlation among the discrete dimension combinations and the information on the corresponding dimension combination” (Han: 0072-0073,0076-0077) and merge the new dimension combination and a dimension combination among the built dimension combinations into the matching dimension combination” (Han: 0086-0087).



Conclusion

The prior art made of record
				a.  	US Pub. No.  	 2015/0310082
				b. 	US Pub. No. 		2010/0017395


 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.



 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158